DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action.
Election/Restrictions
The species election is withdrawn.
The restriction requirement as set forth in the Office action mailed on August 31, 2016 is hereby withdrawn.
	Claims 1, 7, 8 and 10-14 are currently pending and under consideration. 
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 1, 2021 and May 10, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inhibition of PASK; and for the treatment of metabolic syndrome, obesity, insulin resistance, type II diabetes, dyslipidemia and lowering triglycerides by the inhibition of PASK, does not reasonably provide enablement for the prevention of metabolic syndrome, obesity, insulin resistance, type II diabetes, dyslipidemia and lowering triglycerides by the inhibition of PASK; and the treatment and prevention of  metabolic diseases generally, diabetes (generally) and its complications, fatty liver disease, non-alcoholic steatohepatitis, and various cardiovascular conditions, see pages 3-4 (bridged); and metabolic proliferative disorders such as metabolic cancers, see page 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The how to make requirement of the enablement statute, when applied to process claims, refers to operability and how to make the claimed process work.  “The [eight] factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  

The main issues here are the lack of any correlation between clinical efficacy for the treatment of any and all diseases embraced by the scope and Applicants' PAS kinase, the lack of any in vivo data, the state of the prior art, and the breadth of the claims.
There is a PASK ATP Radiochemical Assay and PAS Kinase FRET Assay drawn to activation and inhibition of PAS kinase, described in the specification. Applicants do not state and it is not recognized in the pharmaceutical arts this assay is correlated to clinical efficacy for treating of any all diseases covered by the scope indicated above. There are thousands of different metabolic disorders, and their symptoms, treatments, and prognoses vary widely.
There are no working examples of the treatment of any disease in man or in any disease model in animals.  The skill level is high. 
The scope of the claims involves all of the tens of thousands of compounds of the compositions of claim 1 as well as the thousands of diseases embraced by the phrase metabolic disease and the scope noted in the rejection. Thus, the scope of claim 8 is very broad.

MPEP §2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.
Applicant amended claim 8 from “a patient” to “a patient afflicted with said disease” to address the enablement rejection above. However, the amendment only addresses the prevention issue. As noted in the scope above, claim 8 embraces those diseases disclosed which are treated by inhibition of PASK, which is very broad and general. 
Therefore, the rejection is maintained. 
To overcome the rejection, claims 8 and 10-14 may be amended to depend from claim 7, which is enabled. Applicant is encouraged to contact the Examiner for further discussion.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624